Electronically Filed
                                                         Supreme Court
                                                         SCPW-15-0000314
                                                         08-JUL-2015
                                                         11:03 AM



                          SCPW-15-0000314

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


          THE BANK OF NEW YORK MELLON, AS TRUSTEE FOR THE
 CERTIFICATEHOLDERS CWALT, INC., ALTERNATIVE LOAN TRUST 2006-OA10
MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2006-OA10, Petitioner,

                                 vs.

     THE HONORABLE GARY W. B. CHANG, JUDGE OF THE LAND COURT
            OF THE STATE OF HAWAI#I, Respondent Judge,

                                 and

       MICHAEL JASON PULU and LEONARD AH MU, Respondents.


                         ORIGINAL PROCEEDING
                        (L.D. NO. 11-1-3738)

       ORDER DENYING AS MOOT PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of Petitioner’s petition for a writ

of mandamus, filed on April 6, 2015, the answer filed by the

Respondent Judge, the respective supporting documents, and the

record, it appears that, on June 24, 2015, the Land Court

disposed of the pending Land Court petition pursuant to the

“Order Granting in Part and Denying in Part Petition of The Bank

of New York Mellon, as Trustee for the Certificateholders CWALT,

Inc., Alternative Loan Trust 2006-OA10 Mortgage Pass-Through
Certificates, Series 2006-OA10, for Amendment of Land Court

Certificate of Title No. 918,537.”   Petitioner’s request for

mandamus relief is therefore moot.   Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied as moot.

          DATED: Honolulu, Hawai#i, July 8, 2015.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson




                                2